United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 27, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 05-10977
                          Summary Calendar



ABRAHAM W. MEKASHA,

                                    Plaintiff-Appellant,

versus


EXXONMOBIL CORPORATION,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CV-797
                      --------------------

Before SMITH, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Abraham Mekasha (“Appellant”) filed suit against ExxonMobil

Corporation (“Appellee”) in the U.S. District Court for the

Northern District of Texas, seeking “one billion dollars” for

breach of an alleged lifetime employment contract and for

retaliation against him by Appellee in violation of the Civil

Rights Act of 1964 as amended, 42 U.S.C. 2000e, et.seq. (Title

VII) when it fired him for failing to show up for work.

Appellant also claims injuries resulting from intentional

infliction of emotional distress under Texas law.   Appellee filed

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 05-10977
                                  -2-

an answer, denying all charges, and after conducting discovery on

Appellant’s claims, Appellee moved for summary judgment on each

of the causes of action asserted by Appellant.     The district

court granted summary judgment in favor of Appellee as to all

claims asserted under Title VII, finding that Appellant failed to

establish a prima facie case of retaliation and failed to produce

evidence showing that Appellee’s non-discriminatory basis for

terminating his employment was a pretext for unlawful

retaliation.     The district court declined to exercise

supplemental jurisdiction over Appellant’s state law claims.

Appellant timely appealed to this court.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record.     We affirm the judgment of

the district court granting summary judgment in favor of Appellee

on all of Appellant’s Title VII claims and dismissing without

prejudice Appellant’s state law claims.

     AFFIRMED.